09/16/2022



                                                                                   Case Number: DA 22-0128


               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                    DA 22-0128


PAUL PHILLIP BARDOS AND MARY L.
BARDOS REVOCABLE TRUST,

                        Plaintiff and Appellant,

         vs.

ROBERT L. SPOKLIE,

                       Defendant and Appellee.


                              ORDER
   ______________________________________________________________

         Upon consideration of Appellee’s motion for extension of time, and good

cause appearing,

         IT IS HEREBY ORDERED that Appellee is granted an extension of time to

and including October 3, 2022, within which to prepare, file, and serve his response

brief.




                                                                        Electronically signed by:
                                          1                                   Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                          September 16 2022